Citation Nr: 1760217	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-24 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation higher than 50 percent for the removal of the Veteran's uterus and both ovaries.

2. Entitlement to an increased compensable evaluation for current residuals of an in-service fracture of the right wrist.

3. Entitlement to an increased compensable evaluation for sinusitis.

4. Entitlement to an evaluation higher than 10 percent for lumbar strain.

5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to service connection for radiculopathy of the bilateral lower extremities.

7. Entitlement to service connection for a disability of the cervical spine.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).

 
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1996.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2010, the RO denied the Veteran's request for an increased rating for her lumbar spine disability and denied service connected disability compensation for a cervical spine condition and for radiculopathy of the lower extremities.  In December 2011, the Veteran filed a written request for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  The RO interpreted this claim as a claim for an increase for all of the disabilities which VA had previously determined were related to service - specifically, status post surgical removal of the uterus and both ovaries, current residuals of an in-service fracture of the right wrist, and sinusitis.  The RO issued a decision denying these inferred claims in March 2012.  The final relevant rating decision was issued in January 2013, when the RO denied service connection for an acquired psychiatric disorder.  The Veteran timely appealed the denial of each of these claimed benefits.

In her substantive appeal (VA Form 9), the Veteran asked to testify at a Travel Board hearing before a Veterans Law Judge.  However, the Veteran subsequently wrote to the Board, withdrawing her hearing request.  Accordingly, this appeal may continue without a hearing.  38 C.F.R. § 20.704(e) (2017).  

During much of the proceedings in this case, the Veteran was represented by an accredited claims agent.  After notice to the Veteran, the Board granted that agent's motion to withdraw as the Veteran's representative in July 2016.  See 38 C.F.R. § 20.608(b)(2) (2017).  In September 2016, the Board wrote to the Veteran informing her of the ruling on her representative's motion to withdraw and inviting her to appoint a new representative.  The letter explained that, unless the Veteran responded within 30 days, the Board would assume that the Veteran wanted to act as her own representative.  The Veteran has not responded to the letter.    

The issues of TDIU, service connection for a cervical spine disability, service connection for bilateral lower extremity radiculopathy, service connection for an acquired psychiatric disorder, and an increased rating for the Veteran's service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum rating under Diagnostic Code 7617 for status post surgical removal of the uterus and both ovaries; the three month period after the surgery does not overlap with the relevant appeal period.

2. There is no competent evidence suggesting that, during the relevant appeal period, the Veteran's sinusitis has been manifested by at least one incapacitating episode of sinusitis requiring prolonged antibiotic treatment per year or at least three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 

3. The evidence is at least evenly balanced as to whether current residuals of the Veteran's in-service right wrist fracture have been actually painful throughout the appeal period.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for status post surgical removal of the uterus and both ovaries have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7617 (2017).

2. The criteria for an initial compensable rating for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6514 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for residuals of an in-service right wrist fracture have been met.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to the increased rating claims decided today, the RO sent the Veteran a letter providing the required notice in January 2012.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The RO arranged for a series of examinations in February 2012.  The examiner provided written reports with current findings concerning gynecological conditions, the sinuses and the right wrist.  For the reports concerning gynecological conditions and the sinuses, the February 2012 examinations are adequate for rating purposes.  

When evaluating certain disabilities, including a disability of the right wrist, which is rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, and restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing"  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Having reviewed the February 2012 VA wrist examination report, it is not clear whether the examiner tested the range of motion in the Veteran's wrist on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, the failure to do so was harmless error.  Based on the Veteran's reports of painful motion, the Veteran has been granted a 10 percent disability rating for right wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the highest disability rating provided by the schedule for limited motion of the wrist.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion in the relevant joint. Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  It is clear from the information in the February 2012 examination report that the Veteran does not have ankylosis of the right wrist, and there is no allegation or suggestion of such.  For these reasons, the examination report is adequate to decide the Veteran's right wrist increased rating claim.

As the Veteran has not identified additional evidence pertinent to the increased rating issue and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II. Increased Rating Claims

A disability rating is determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

Removal of the Uterus and both Ovaries

In a rating decision issued in July 1996, shortly after the Veteran's discharge from active duty, the RO in Waco, Texas assigned a 50 percent rating for status post surgical removal of the uterus and both ovaries under 38 C.F.R. § 4.116, Diagnostic Code 7617.  

Under Code 7617, complete removal of the uterus and both ovaries is assigned a 100 percent rating for three months after removal, and a 50 percent rating is assigned thereafter.  

The relevant appeal period in this case extends from December 30, 2011 to the present - beginning on the day VA received the increased rating claim in this case. See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  Because the surgery to remove the Veteran's uterus and both ovaries took place prior to her discharge from active duty in 1996, none of that period overlaps with the first three months after the surgery, which means that DC 7617 does not authorize the assignment of a higher 100 percent rating in this case.  

The February 2012 VA gynecological conditions examination report is essentially the only available evidence relevant to this claim.  The medical history section of the report notes that the Veteran previously had a hysterectomy and oophorectomy - i.e., complete removal of both ovaries.  The report indicates that the Veteran told the examiner that, "she is not having any residuals from her removal of uterus and [bilateral] ovaries."  According to the examiner, no current symptoms were related to the removal of the uterus and ovaries.  No treatment or medication was needed to manage any condition related to the removal of her uterus and ovaries.  She had no urinary incontinence or leakage.  There was no rectovaginal fistula and no tumors or neoplasms.  There were scars related to the surgery, but they were not painful or unstable, nor did they have a total area greater than 39 square centimeters.  The examiner wrote that the surgical removal of the uterus and ovaries had no impact on the Veteran's ability to work.  

Despite having been invited to do so by the VCAA letter, the Veteran has submitted no written statements suggesting that residuals of the in-service hysterectomy and oophorectomy have worsened are that the Veteran has any symptomatology associated with hysterectomy and oophorectomy that are not contemplated by the assigned rating.  Indeed, the RO considered this increased rating claim based on the view that the Veteran's TDIU claim necessarily included increased rating claims for all service-connected disabilities, including status post surgical removal of the uterus and ovaries.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of her claim for an increased rating.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The most probative evidence is against a finding that a higher 100 percent rating is appropriate for the removal of the uterus and ovaries.  Because the preponderance of the evidence weighs the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.

Sinusitis

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2017), which authorizes a noncompensable rating for sinusitis detected by x-ray only; a 10 percent rating is authorized when sinusitis is manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge or crusting; a 30 percent rating is authorized if sinusitis is manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or by more than six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge or crusting; and a 50 percent rating is authorized for sinusitis following radical surgery with chronic osteomyelitis or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  See 38 C.F.R. § 4.97.

As in the case of the uterus removal increased rating claim, the Veteran never specifically indicated that she had symptoms of sinusitis during the relevant appeal period or that those symptoms had increased in severity.  Instead, the RO determined that a new claim for an increased rating for sinusitis was necessarily within the scope of the TDIU claim.  

To help decide the sinusitis claim, the Veteran was examined by a VA nurse practitioner in February 2012.  The Veteran told the examiner that her local VA medical center did not prescribe any medication for her sinus condition.  Indeed, according to the report, "The Veteran states she does not have any difficulty with her sinus condition."

In the examiner's opinion, no area of the sinuses was currently affected by the sinusitis noted in service and there were no current findings attributable to chronic sinusitis.  There were no non-incapacitating or incapacitating episodes of sinusitis within the past 12 months.  The Veteran had not had sinus surgery.  According to the examiner, sinusitis did not impact the Veteran's ability to work.  

Although the Veteran's former representative filed a notice of disagreement and a substantive appeal for this issue, neither document contains any argument or statements indicating that the Veteran experienced symptoms of sinusitis which were overlooked by the examiner.  The Board has reviewed the available post-service VA and private medical treatment records, but none of them reflect treatment for sinusitis or complaints concerning sinusitis symptoms.  As in the case of the uterus removal claim, the Veteran submitted no statements describing her current sinusitis symptoms or explaining why she believed that an increased compensable rating for sinusitis was necessary in this case.  

Having reviewed the evidence, the Board finds that the most persuasive evidence concerning the severity of the Veteran's service-connected sinusitis during the relevant appeal period is the February 2012 VA examination report.  According to the examiner, the Veteran's sinusitis was essentially asymptomatic.  In the absence of contrary evidence, the Board adopts this finding and concludes that an increased compensable rating for sinusitis must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.97, DC 6514.

Right Wrist

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215. 

The only rating available under DC 5215 is 10 percent for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  DC 5214 authorizes higher ratings of 20 to 40 percent for various positions of ankylosis.  There are also higher ratings available for various degrees of impairment of the radius and ulna, which extend to the wrist.  Under DC 5210, a 40 percent rating is warranted for nonunion of the radius and ulna with false flail joint.  Under DC 5211, nonunion of the lower half of the ulna warrants a 20 percent rating and nonunion in the upper half with false movement warrants a 20 or 30 percent rating depending on whether there is loss of bone substance.  Under DC 5212 nonunion of the radius in the upper half warrants a 20 percent rating and nonunion in the lower half warrants a 30 or 40 percent rating, depending on whether there is loss of bone or substance

The Veteran's service treatment records indicate that she sustained a right wrist fracture during active duty.  Based on this evidence, VA granted service connection in July 1996, assigning a 0 percent (noncompensable) rating under Diagnostic Code 5215 ("Wrist, limitation of motion of").  Like the uterus and sinusitis increased rating claims, the RO considered the issue of an increased rating for the right wrist, not due to specific claims by the Veteran indicating an increase in the severity of her right wrist disability, but because the RO considered that claims for increased ratings for all previously service-connected disabilities were within the scope of the TDIU claim received in December 2011.

The February 2012 series of VA examination reports include findings concerning the right wrist.  The diagnosis section of the report indicated a history of right wrist fracture.  The Veteran told the examiner that she has intermittent pain in the right wrist.  "The Veteran states she will experience pain in the wrist daily with use.  The pain will last for approx. 30 minutes after taking Vicodin for her [right] shoulder and neck pain."   The Veteran did not report flare-ups.  

According to the examiner, palmar flexion of the right wrist was reduced 50 degrees (normal motion extends to 80 degrees) and right wrist dorsiflexion was reduced to 50 degrees (normal dorsiflexion extends to 70 degrees).  There were two sets of test results, before and after repetitive use, but it is unclear whether these were based on active or passive motion or with weight-bearing or nonweight-bearing.  The examiner's remarks indicate, that "The Veteran has no recent documented medical complaints secondary to the above condition."  The examiner did not indicate any impairment of the radius or ulna.

The Board has reviewed the available post-service medical records.  As in the case of the uterus and sinusitis claims, these records do not mention treatment of the Veteran's right wrist fracture.  Nor has the Veteran submitted her own statements, or the statements of other witnesses, concerning the funcitonal impact of current her in-service wrist fracture.

The February 2012 VA examination report provides evidence that the Veteran's right wrist fracture causes pain in the wrist and less than motion than normal.  But the degree of limited motion does not meet the criteria for an increased 10 percent rating under DC 5215 - i.e., less than 15 degrees dorsiflexion or palmar flexion limited in line with the forearm.

Nevertheless, the Board finds that the Veteran is eligible for an increased 10 percent rating under 38 C.F.R. § 4.59.  "Section 4.59 is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the [diagnostic codes] appearing in the disability rating schedule."  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015).  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  This regulation "ensures that a veteran experiencing an 'actually' painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate DC to the joint involved."  Petitti, 27 Vet. App. at 424. 

The Court has cautioned that 38 C.F.R. § 4.59 does not provide an independent basis for a compensable rating.  See Sowers v. McDonald, 27 Vet. App. 472, 482-81 (2015).  Instead, the regulation must be read in conjunction with the applicable diagnostic code.  Id. at 479.  In Sowers, the Court rejected the appellant's argument that, under § 4.59, he was entitled to a compensable rating for painful motion of the right ring finger.  Id. at 477.  The Court rejected his argument because Diagnostic Code 5230 (limitation of motion of the ring or little finger) provides only a noncompensable rating.  
As the Court explained, "Reading § 4.59 in conjunction with DC 5230, [the appellant] is not entitled to a compensable rating under this DC.  Section 4.59 intends to recognize actually painful joints and provide at least the minimum compensable rating for the joint.  There is no minimum compensable rating under DC 5230, that is, any level of disability warrants a 0% rating.  DC 5230's specific finding that there is no impairment in earning capacity from any limitation of motion of the ring finger trumps the general intent of § 4.59 to compensate painful motion with at least the minimum compensable rating."  Id. at 480 (emphasis in original).

Unlike DC 5230 - the diagnostic code in Sowers - the applicable DC in this case does provide a compensable rating for limited motion of the wrist.  The Veteran told the examiner that her right wrist is actually painful and she is competent to perceive and describe the presence of pain in her right wrist.  Accordingly, she is entitled to at least the minimum compensable evaluation under DC 5215.  

The Board has considered whether a rating in excess of 10 percent is warranted based on symptomatology consistent with ankylosis of the wrist under DC 5214.  During the February 2012 VA examination, her wrist remained capable of palmar flexion from 0 to 50 degrees and dorsiflexion of 0 to 50 degrees.  Her ability to do this is inconsistent with ankylosis.  See 38 C.F.R. § 4.71, Plate I.  Likewise, because there is no competent evidence of impairment of the radius or ulna, higher ratings under DCs 5210, 5211, or 5212 would be inappropriate.

Based on the foregoing, the Board concludes that a 10 percent disability rating, but no greater, is warranted for the Veteran's residuals of a right wrist fracture.


ORDER

Entitlement to an evaluation higher than 50 percent for the removal of the Veteran's uterus and both ovaries is denied.

Entitlement to an increased compensable evaluation for sinusitis is denied.

Entitlement to a 10 percent rating, but no higher, for current residuals of a right wrist fracture is granted.


REMAND

Service Connection for an Acquired Psychiatric Disability

Through her former representative, the Veteran has stated that she developed a psychiatric disability as a secondary result of her service-connected disabilities.  To help decide whether she is entitled to service connection for this reason, the RO arranged for her to be examined by a psychologist in April 2013.  According to the psychologist, the Veteran did not currently meet the criteria for any psychiatric diagnosis under the Fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). The examiner described the Veteran's claimed psychiatric symptoms as, "transient and expectable reactions to psychosocial stressors with no more than slight impairment in [the Veteran's] functioning."  The section of the report describing symptoms indicated the presence of chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  But the examiner wrote that, "chronic sleep impairment is due to pain from medical condition.  Recent memory impairment is age-appropriate.  No mental disorder is currently evident in vet's case."  

In its rating decision, the RO denied the psychiatric disorder claim on the grounds that the Veteran did not meet the current disability requirement of her claim for service connection.  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  Although the April 2013 VA examiner gave a clear explanation for his opinion that the Veteran did not have a psychiatric diagnosis, he did not address certain post-service private medical treatment records which are relevant to this issue.  Specifically, treatment notes dated January 2008, November 2009 and February 2010 all indicate that the Veteran had an anxiety disorder due to her back and neck disabilities.  Under these circumstances, an adequate medical opinion would acknowledge these notes and explain why the examiner did or did not agree with the anxiety disorder diagnosis.  To obtain an adequate opinion, the Board must remand the issue of service connection for a psychiatric disorder.

Service Connection for the Cervical Spine and for Radiculopathy

The Veteran has been diagnosed with several diseases of the cervical spine, including degenerative disc disease, cervical spondylosis, cervicalgia and cervical spinal stenosis.  When she initially raised this issue, the Veteran attributed her cervical spine disability to her service-connected disability of the lumbar spine.  To help decide whether these disabilities were related, the RO arranged for a VA examination in September 2010.

According to the September 2010 examination report, the Veteran said she had aches and pains in her neck during the military, but that she did not seek treatment for a cervical spine disability in service because, at that time, her neck pain was not particularly severe.  After service, the condition became more serious and the Veteran eventually needed cervical fusion surgery.  The examiner reviewed an imaging study of the cervical spine, taken on the date of the examination, which indicated postoperative degenerative changes.  

The opinion section of the report indicates that, "[the veteran] has 'strain' of [lower back] which is not chronic enough to disrupt other parts of the spine.  If medical records can be obtained to confirm chronicity and a more serious condition of the [lower back], her case should be reviewed."

For at least three reasons, the Board finds that the unfavorable opinion of the September 2010 VA examiner is inadequate to decide the cervical spine claim.  First, the examiner used tentative and equivocal language - i.e., she suggested that if records could "confirm [the] chronicity" of the lumbar spine condition her conclusion might change.  Secondly, "[a] medical opinion may be inadequate if it rests on an inaccurate factual premise."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran's post-service private treatment records indicate regular complaints of pain in the lower back and continuing treatment.  These records appear to undermine the examiner's conclusion that lumbar spine symptoms lack chronicity.  Perhaps most importantly, the Veteran's statement to the examiner that her neck pain first developed in service raised the issue of direct service connection - in other words, she could still be eligible for compensation if her cervical spine disabilities had their initial onset in service, even if the cause or causes of those disabilities are unrelated to the lumbar spine.  But the examiner's opinion was limited to the issue of whether a cervical spine disability was the secondary result of the Veteran's separate service-connected lumbar spine disability.  Under these circumstances, the Board must remand the cervical spine claim for a new opinion.

The September 2010 VA examiner provided an almost identical statement to explain why, in her opinion, radiculopathy of the lower extremities was not related to the Veteran's service-connected lumbar spine disability: "[The Veteran] has 'strain' of [the lower back] which is not likely to cause [bilateral] radiculopathy to [the lower extremities].  If medical records can be obtained to confirm chronicity and a more serious condition of the [lower back], hr case should be reviewed."  This rationale suffers from the same weaknesses as the cervical spine opinion.  The September 2010 VA examiner also failed to address several post-service medical records, which reflect diagnoses of "lumbar radiculopathy" and "sciatica due to displaced lumbar disc."  Moreover, although the Veteran did not specifically raise the issue of direct service connection for the lower extremities, service treatment records include several notes which describe pain radiating to the lower extremities.  But the examiner failed to discuss these records in the rationale for her opinion.   

Based on the complaints of radicular pain in the service treatment records and the private treatment records attributing lower extremity radiculopathy to the lumbar spine disability, the Board has considered granting service connection for lower extremity radiculopathy without further development.  However, certain post-service treatment notes describe sciatica due to a displaced lumbar disc as having resolved and there are some inconsistencies in the records as to whether radiculopathy affected only the right lower extremity, or both lower extremities.  Under these circumstances, the most reasonable course of action is to obtain a new medical opinion to clarify these issues.  

Increased Rating for the Lumbar Spine

The Veteran was assigned a 10 percent rating for service-connected lumbosacral strain in July 1996.  In May 2010, the Veteran wrote to the RO, indicating that her thoraolumbar spinal condition "has become much worse and I believe I am entitled to a higher level of compensation."  During the subsequent development of this claim, the RO arranged for examinations of the Veteran's lumbar spine in September 2010 and in February 2012.  

Unfortunately, neither of the lumbar spine examination reports comply with the recent decision in Correia.  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing." Correia, 28 Vet. App. at 170.  Both the September 2010 and February 2012 2014 VA examination reports included the results of range of motion tests, but neither report indicated whether the examiner tested lumbar spine range of motion during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

TDIU

As the Board has explained, the lumbar spine, cervical spine, psychiatric, and lower extremity radiculopathy claims must be remanded.  The Veteran's claim for TDIU is inextricably intertwined the remanded claims because those claims, if successful, could potentially effect whether the Veteran becomes eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of VA treatment since January 2013.

2. Schedule the Veteran for a VA spine examination.  Although one purpose of the examination is to ascertain the current severity of his service-connected lumbar spine disability, the examiner should provide relevant findings for all spinal segments, including the cervical spine.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with any disability of the spine should be identified.

In addition to all findings identified on the appropriate examination forms, the examiner should determine the effective range of motion in the Veteran's lumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. Forward the claims file, including previous examination reports and a copy of this remand, to a qualified person or persons for preparation of medical opinions concerning the nature and etiology of the Veteran's disabilities of the cervical spine and lower extremity peripheral nerves.  If it would be most efficient, the AOJ can obtain one or both of these opinions from the person who performed the spine examination requested in part 2 of these instructions.  If a separate peripheral nerves examination is needed before the requested opinion on lower extremity radiculopathy can be prepared, then a new examination should be arranged.  

After the records review and appropriate examinations are complete, the AOJ should obtain written opinions responding to the following questions from the appropriate examiner or examiners:

(a) Whether it is at least as likely as not (50 percent probability or more) that any current disability of the cervical spine had its onset during the Veteran's active duty service or is otherwise related to any disease, injury or event in service.  If the examiner's opinion is that such a relationship is less likely than not, he or she should address the Veteran's statement to the September 2010 VA examiner indicating that she began to experience neck pain on active duty, but did not seek treatment at that time because her neck condition did not become a severe one until after her separation from service.  The examiner should thoroughly explain the medical reasons for his or her opinion;

(b) Whether it is at least as likely as not (50 percent probability or more) that any current disability of the cervical spine was caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner should thoroughly explain the medical reasons for his or her opinion;  

(c) Whether it is at least as likely as not (50 percent probability or more) that radiculopathy of the lower extremities had its onset during the Veteran's active duty service or is otherwise related to any disease, injury or event in service.  If the examiner's opinion is that such a relationship is less likely than not, he or she should address progress notes, (1) dated May 1995 indicating chronic lower back pain, with pain extending into the bilateral thighs, and (2) dated August 1995, indicating a history of lower back pain with occasional bilateral radicular pain in the knees.  The examiner should thoroughly explain the medical reasons for his or her opinion;

(d) Whether it is at least as likely as not (50 percent probability or more) that radiculopathy of the lower extremities was caused or aggravated by the Veteran's service-connected lumbar spine disability.  If the examiner's opinion is that such a relationship is less likely than not, he or she should address the private medical records from Spine Orthopedics and Rehabilitation, indicating the presence of sciatica due to displaced lumbar disc and lumbar radiculopathy.  If the examiner disagrees with these notes, he or she should thoroughly explain the reasons for that opinion.  

4. Forward the claims file, including previous examination reports and a copy of this remand, to a qualified psychiatrist or psychologist for preparation of a medical opinion concerning the nature and etiology of a claimed acquired psychiatric disability.  If a new in-person examination is necessary before the psychiatrist or psychologist can provide the requested opinion, then a new examination should be arranged. 

The examiner should identify any psychiatric disorder or disorders.  For each disorder identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disorder had its initial onset during active duty service or is otherwise related to any in-service disease injury or event; and whether it is at least as likely as not (50 percent probability or more) that the disorder is the secondary result of a separate service-connected disability.  

If the examiner indicates that, in his or her opinion, the Veteran does not have an acquired psychiatric disorder, the examiner should specifically address post service medical treatment records, dated January 2008, November 2009 and February 2010, all of which indicate that the Veteran had an anxiety disorder due to her back and neck disabilities.  If the examiner disagrees with this diagnosis, he or she should thoroughly explain the reasons for that conclusion.    

5. The AOJ must ensure that the examination
reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed
appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


